The court has carefully read the entire testimony in this case, sitting en banc.
There is no need to puzzle our minds over the question of whether or not there was a scintilla of evidence pointing to the guilt of appellant. There certainly was not more. And this scintilla, even if it existed, was not sufficient to carry the case to the jury, much less sustain the verdict of conviction. Ex parte Grimmett, 228 Ala. 1, 152 So. 263.
For the error in overruling appellant's motion to set aside the verdict of the jury and to grant to him a new trial, the judgment is reversed, and the cause remanded.
Reversed and remanded.